Citation Nr: 1338315	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  09-48 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the service-connected lumbar spine disorder (residuals of lumbar spine injury with spinal canal stenosis and an annular tear at the L4-L5).

2.  Entitlement to service connection for a left deviated nasal septum.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a right hand disorder, to include as residual to injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1988 to October 1991.  He also had verified periods of active duty for training (ACDUTRA) from May 2, 1993, to May 16, 1993, and from April 3, 2001 to November 3, 2001.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In February 2011, the Veteran testified at the RO before the undersigned Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct a hearing pursuant to 38 U.S.C.A. § 7101.  A transcript of the hearing has been associated with the claims file.  During the proceeding, the Veteran submitted additional clinical evidence accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  Thereafter, in April 2012, the Board remanded the appeal for additional development.  

The Board's April 2012 decision also remanded the issue of entitlement to service connection for a right eye disorder.  A January 2013 rating decision granted service connection for a right eye corneal abrasion with a noncompensable evaluation, effective September 24, 2008.  As the benefit the Veteran sought on appeal has been granted, that matter is no longer before the Board and the Board will not address it further herein.

Further evidentiary development is needed with respect to the Veteran's hypertension and right hand claims.  Accordingly, those issues are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's lumbar spine disorder (residuals of lumbar spine injury with spinal canal stenosis and an annular tear at the L4-L5) has been manifested by limitation of flexion that is at most limited to 30 degrees.  Unfavorable ankylosis of the thoracolumbar, or entire, spine has not been contended or shown.

2.  The Veteran's current left deviated nasal septum was not caused or aggravated by his in-service exposure to "fallout from a volcano" while stationed in the Philippines, or by any other aspect of his qualifying active service.

3.  The Veteran's current bilateral knee disorders were not caused or aggravated by a May 1993 fall during a period of ACDUTRA, or by any other aspect of his qualifying active service.


CONCLUSIONS OF LAW

1.  Throughout the pendency of this appeal, the criteria for a disability rating in excess of 40 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2013).

2.  The criteria for service connection for residuals of a left deviated nasal septum have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral knee disorders have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Prior to reaching the merits of this appeal, the Board has considered whether VA has met its duties to notify and assist under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The VCAA, in pertinent part, requires that VA notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the AOJ renders its initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided VCAA notice through September and October 2008 letters, which were sent prior to the initial adjudication.  These letters informed the Veteran of the evidence needed to substantiate his claims for an increased rating for a lumbar spine disorder and for direct service connection for a deviated left nasal septum and bilateral knee disorders.  In addition, those letters advised the Veteran of the division of responsibilities that he and VA shared in developing the appeal, as well as the types of information and evidence needed to establish a disability rating and an effective date.  As such, the letters not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  Accordingly, the duty to notify under 38 C.F.R. § 3.159(b) has been fully met in this case.

The duty to assist under 38 C.F.R. § 3.159(c) has likewise been satisfied.  Indeed, the record reflects that VA has made reasonable efforts to obtain relevant evidence identified by the Veteran in connection with his appeal.  The AOJ has obtained the Veteran's pertinent service treatment and personnel records.  It has also secured post-service treatment records, including the VA records requested by the Board in its April 2012 Remand.  Pursuant to that Remand, the AOJ also has attempted to obtain additional private treatment records.  However, the Veteran has since indicated that all relevant records of private treatment have already been associated with his claims file.  See May 3, 2012, Statement in Support of Claim.  Thus, to the extent that such records remain outstanding, the responsibility lies with the Veteran.  See generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street").

In addition the procuring relevant treatment records, the AOJ assisted the Veteran by scheduling him for VA examinations in August and September 2012 pursuant to the April 2012 Remand.  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and, to the extent necessary, provided the opinions requested by the April 2012 Remand.  Therefore, these VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).  Accordingly, the Board is satisfied that its prior Remand requests for updated VA examinations have met with substantial compliance.  See Stegall, 11 Vet. App. at 271.  
	
The Board also finds that the AOJ has substantially complied with the other Remand directives concerning the issues decided herein.  Id.  As explained above, the AOJ has completed the requested development to the extent possible.  Therefore, the Board is satisfied that there has been substantial, if not total, compliance with the terms of its April 2012 Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing situations when it is acceptable, instead, to have "substantial" compliance, even if not "exact," total," or "complete" compliance, per se).

As a final matter regarding the duty to assist, the Veteran had the opportunity to testify in support of his claims during the February 2011 hearing.  38 C.F.R. § 20.700(a) (2013).  The transcript of that proceeding reflects that the undersigned set forth the issues on appeal at the start of the hearing.  The undersigned then focused on the elements required to substantiate the claims and sought to identify any further development that was necessary.  Specifically, the undersigned elicited testimony from the Veteran regarding his worsening lumbar spine symptoms and the functional impact of those symptoms on his ability to work and perform other tasks of daily living.  See generally Board Hearing Tr. at 24-30.  In addition, the undersigned provided the Veteran with a forum to discuss his left deviated nasal septum and bilateral knee disorder claims and to highlight the need to obtain outstanding treatment records and new VA examinations in support of those claims.  Id. at 2-15.  Through these actions, which later prompted the Board to remand for further development, the undersigned satisfied the duties of a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not alleged, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Board hearing.  

In light of the foregoing, the Board finds that the duties to notify and assist have been satisfied with respect to issues decided herein and, thus, appellate review may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Merits of the Claims

I.  Increased Rating

In written statements and testimony before the Board, the Veteran has attested to a progressive worsening of his lumbar spine disorder, diagnosed as residuals of lumbar spine injury with spinal canal stenosis and an annular tear at the L4-L5.  That service-connected disability has been evaluated according to the VA Rating Schedule, which is comprised of separate diagnostic codes that identify the various disabilities for which VA benefits have been established.  

In essence, each service-connected disability is rated by comparing its symptoms with the criteria listed in the VA Rating Schedule, which is based, as far as practicably can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times throughout the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

In addition, when evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to such factors as flare-ups of pain, fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, while pain may result in functional loss, the two factors are not indistinguishable.  In other words, the pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss for VA rating purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In this case, the Veteran's lumbar spine disorder was initially rated under DC 5295, the diagnostic code governing lumbosacral strain that was in effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 23, 2002).  However, throughout the current appeals period, the service-connected disability has been evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below).  See 38 C.F.R. § 4.71a, DCs 5235 to 5243.  These provisions direct, in pertinent part, that a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.  A higher rating of 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a total disability (100 percent) rating is assignable for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a, Notes (1), (2), and (3). 

Another note explains that unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note (5). 

As an alternative to the General Rating Formula, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides for a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

As a final point before turning to the relevant evidence in this case, the Board notes, by way of history, that while the Veteran has been service connected for his lumbar spine disorder since March 21, 1997, his 40 percent rating did not take effect until April 13, 2000.  He submitted a petition for additional compensation that was received at the AOJ on September 24, 2008.  As such, the rating period on appeal extends from September 24, 2007, one year prior to the date of receipt of the Veteran's increased-rating claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a service-connected disability, the underlying symptoms must be viewed in relation to their whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to September 24, 2007, but only to the extent that it is found to shed additional light on the Veteran's lumbar spine disorder in relation to the rating period on appeal.

The record reflects that the Veteran has a long history of chronic low back pain and accompanying lower extremity radiculopathy.  His symptoms have been found to comport with a diagnosis of degenerative disc disease of the L5/S1 facet joints, which was documented in a September 2007 X-ray report.  In addition, a private Magnetic Resonance Imaging (MRI) examination administered in October 2008 revealed disc bulges at the L4-5 vertebra, but no evidence of nerve compression or spinal stenosis.

During an October 2008 VA spine examination, the Veteran rated his chronic lower back pain as 5 out of 10 in terms of severity.  He indicated that his pain tended to radiate towards his right hip and increased during repetitive motion, but not to a level that he could quantify in terms of additional loss of motion.  Notably, the Veteran also reported episodes of severe back pain necessitating bed rest, which required him to take leave from his civilian occupation as a postmaster.  While such episodes occurred at an average frequency of once every three weeks, however, the Veteran acknowledged that he had experienced only one "incapacitating spell in the past year where he was ordered to bed by a physician for three days."  In terms of treatment, the Veteran indicated that he generally relied on over-the-counter painkillers, but occasionally resorted to a prescription medication (Flexeril) during flare-ups.  

Concurrent clinical evaluation of the lumbar spine revealed tenderness to palpation and an unspecified degree of paraspinous muscle spasm.  During range of motion testing, the Veteran exhibited forward flexion reduced to 30 degrees, with pain at 20 degrees; extension limited by pain to 5 degrees; and lateral flexion and rotation limited by pain to 10 degrees, bilaterally.  No additional loss of motion was shown on repetition due to pain, fatigue, weakness, or incoordination.  Peripheral nerve testing revealed deep tendon reflexes that were diminished to 1+, bilaterally, but there were no other neurological abnormalities.  Nor were there any clinical findings of ankylosis with respect to all or part of the Veteran's spine. 

The record thereafter shows that the Veteran continued to seek regular outpatient treatment for his lower back symptoms.  Notably, a MRI conducted in December 2010 revealed lumbar deterioration - specifically, impingement of the left L4 nerve root caused by a disk/osteophyte complex - that was deemed consistent with his diagnosis of degenerative disc disease.  At that time, a VA treating clinician also opined that "there ha[d] been incremental worsening" of the Veteran's lumbar spine disorder.  See December 2010 VA Primary Care Note signed by "P.R.F., M.D."  Those clinical findings comport with the Veteran's own complaints, reported at his February 2011 hearing, of chronic pain, radiculopathy, numbness, and pressure that necessitated the use of a transcutaneous electrical nerve stimulation (TENS) unit and had caused him to miss several weeks of work in the previous year.  See Board Hearing Tr. at 24-25, 27.  

On August 2012 VA examination, the Veteran indicated that his low back pain and related symptoms had increased in severity such that, on occasion, he required a cane to ambulate.  He also reported greater functional impairment during lumbar flare-ups, but did not elaborate in this regard.  Additionally, the Veteran acknowledged that, over the past 12 months, he had not experienced any incapacitating episodes requiring physician-prescribed bed rest.  

The August 2012 VA examination included range of motion testing during which the Veteran exhibited forward flexion to 40 degrees, extension to 20 degrees, left and right lateral flexion to 15 degrees, and bilateral rotation to 25 degrees.  After three repetitions, however, he lost an additional 20 degrees of forward flexion and an additional 10 degrees of extension.  In an October 2012 addendum report, the examiner noted that his movement was limited by weakened movement, excess fatigue, incoordination, and pain.  Additionally, he noted that the Veteran exhibited disturbance of locomotion and interference with sitting, standing, and weightbearing.  The examiner also commented that the Veteran had been unable to successfully complete three repetitions, noting that "the loss of [his] ability to forward-flex an additional 20 degrees and retroflex, or [to] extend for 10 degrees was influenced by pain and incoordination, but not by weakened movement."  

In terms of other clinical manifestations, the VA examiner noted at the time of the August 2012 examination that the Veteran had mild right- and left-sided radiculopathy affecting the femoral and sciatic nerves (L2/L3/L4 and L4/L5/S1/S2/S3 nerve roots).  However, the examiner subsequently indicated in the October 2012 addendum that the Veteran "d[id] not have any neurologic symptoms in the lower extremity, such as paralysis or paresis or neuralgia relating to his back condition."  The examiner noted that there were no other neurologic abnormalities related to the lumbar spine, such as bowel or bladder impairment.  

The August 2012 VA examiner found no evidence of ankylosis in any component of the Veteran's spine.  

Applying the aforementioned evidence to the pertinent rating criteria, the Board finds that, throughout the relevant appeals period, the orthopedic manifestations of the Veteran's lumbar spine disorder have not been so severe as to warrant a rating in excess of 40 percent under the General Rating Formula.  Such an evaluation is proper when there is forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243.  As noted previously, during the October 2008 VA examination the Veteran exhibited forward flexion to 30 degrees, the maximum degree of motion warranting a 40 percent rating under the applicable criteria.  Id.  Moreover, at the time of that examination, the Veteran was not found to exhibit additional loss of motion due to pain, fatigue, weakness, incoordination, or any of the other DeLuca and Mitchell factors.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07; Mitchell, 25 Vet. App. at 38-43.  Conversely, he did demonstrate such functional impairment during his August 2012 VA examination.  At that time, however, the Veteran's forward flexion was only shown to be objectively limited to 40 degrees, thus indicating a greater degree of flexibility than contemplated by the 40 percent rating criteria.  Therefore, even taking into account the provisions of DeLuca and Mitchell, the Board finds that the limitation of motion attributable to the Veteran's lumbar spine disorder at most warrants the currently assigned 40 percent rating based upon the October 2008 and August 2012 VA examiners' reports.  Significantly, neither of those reports, nor any of the pertinent evidence of record, suggests that the Veteran's lumbar spine disorder has been productive of a level of functional impairment that more nearly approximates unfavorable ankylosis of the thoracolumbar, or entire, spine, even when considering DeLuca and Mitchell criteria.  As such impairment is required for a rating in excess of 40 percent, the Board has no basis to assign a higher rating under the General Rating Formula.  

Nor does the Board have any basis to assign a higher rating under the Formula for Rating IVDS.  The Board recognizes that the Veteran has been diagnosed with degenerative disc disease, a form of IVDS.  38 C.F.R. § 4.71a.  However, to qualify for a maximum 60 percent evaluation under the applicable rating criteria, he would need to demonstrate that his underlying symptoms were productive of incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.  No such level of disability has been reported or shown.  To the contrary, notwithstanding the Veteran's repeated complaints of missing work due to his low back problems, he expressly acknowledged during the October 2008 VA examination that he had experienced only one incapacitating spell within the past year that lasted for three days.  Thereafter, during the August 2012 VA examination, the Veteran denied any such episodes of incapacitation within the previous one-year period.  There is no other evidence of record that suggests that he has experienced incapacitating episodes totalling more than 6 weeks during any 12-month period on appeal.  Therefore, the Board finds that a 60 percent rating for IVDS is not warranted in this case.   

The Board has also considered whether the Veteran has any neurologic abnormalities that can be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The record reflects he does have bilateral lower extremity sciatic nerve paralysis.  However, on remand, in a January 2013 rating decision, the AOJ granted service connection for these disabilities, assigning a 10 percent rating for each lower extremity effective August 31, 2012.  At this time, the Veteran has not disagreed with the rating or effective date assigned for these disabilities; therefore, the question of neurologic impairment of the bilateral lower extremities is not before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (finding that "[b]ifurcation of a claim generally is within the Secretary's discretion").  There is no evidence that the Veteran has any other neurologic impairment related to his lumbar spine disability, to include bowel or bladder impairment that would warrant entitlement to a separate rating.

The Board's analysis does not end here as it must also consider whether to refer the Veteran's lumbar spine claim for extraschedular consideration.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the applicable regulation, an extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disabling symptomatology and is therefore found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected lumbar spine disability is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 3.321(b); 
Thun, 22 Vet. App. at 114.  As shown in the above discussion, the Veteran's lumbar spine disability has been manifested by pain, numbness, fatigue, incoordination, limitation of motion, disturbance of locomotion, and interference with sitting, standing and weight bearing.  The Board finds that these symptoms are contemplated under the relevant rating criteria and under Deluca and Mitchell criteria, including §§ 4.40 and 4.45, which compensate for limitation of motion, and symptoms such as pain, fatigue, and incoordination producing functional limitations.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings that indicate the Veteran's lumbar spine disability is unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's lumbar spine disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

In reaching the above determinations, the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that his service-connected disability is more severe than currently evaluated.  In addition, the Board recognizes that the Veteran is competent to report tangible symptoms associated with his lumbar spine disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also competent to offer opinions on medical issues that fall within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Nevertheless, he has not demonstrated the expertise to opine as to the overall nature and severity of his lumbar spine disorder within the context of the applicable rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  To the contrary, such matters require specialized knowledge to resolve.  Thus, to the extent that he alleges that additional VA compensation is warranted for his service-connected disability, his contentions are outweighed by the probative assessments of his treating providers and VA examiners, upon which the Board has relied in determining the most appropriate overall rating assignment in this case.  

In sum, the weight of the competent and credible evidence shows that the Veteran's lumbar spine disorder has been adequately compensated by his previously assigned schedular evaluation.  The Board has considered the assignment of staged ratings, but has ultimately concluded that the evaluation assigned most nearly approximates his service-connected disability throughout the entirety of this appeal.  See Hart, 21 Vet. App. at 509-10.  As such, even affording the Veteran every reasonable benefit of the doubt, a higher rating for his lumbar spine disorder is unwarranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

II.  Service Connection

	Veteran's Contentions and Relevant Legal Criteria

The Veteran contends that his left deviated nasal septum and bilateral knee disorder were caused by events during his active military service and that service connection is therefore warranted for those disabilities.

With respect to the left deviated nasal septum claim, the record raises a question as to whether the underlying disability preexisted the Veteran's active military service.  

Specifically, the report of an in-service medical examination, conducted in June 1990, includes a notation of "old nasal fracture."  However, no such abnormality was noted on the Veteran's entrance examination and, thus, he is presumed to have been sound on entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, the Veteran has since denied having a history of fracture or other nasal trauma.  See June 2010 VA Examination Report; Board Hearing Tr. at 7-10.  Further, while a VA ear, nose, and throat (ENT) examiner has opined that the Veteran's deviated nasal septum may be a product of early childhood injury, that clinician has also noted that the etiology of the underlying condition cannot be definitively resolved.  See September 2012 VA Examination Report.  

Consequently, the Board finds that the evidence of a preexisting nasal condition is, at most, debatable, and is therefore not clear and unmistakable.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (explaining that clear and unmistakable evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  As such, the presumption of soundness has not been rebutted with respect to the Veteran's left deviated nasal septum claim.

Accordingly, absent any other evidence of a preexisting left deviated nasal septum or bilateral knee disorder, the Board finds that the record supports a theory of direct service connection, rather than aggravation, with respect to the issues decided herein.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Such a theory is likewise supported by the lay evidence of record.  Indeed, in written statements and hearing testimony, the Veteran essentially contends that he suffers from a left deviated nasal septum and bilateral knee disorders, which had their onset during one or more periods of active military service or ACDUTRA.  

In light of the Veteran's contentions, the Board must consider whether to grant service connection for the above conditions under a direct theory of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (requiring VA adjudicators to weigh all theories of entitlement raised by the claimant or otherwise apparent from the record).  The Board must also consider whether to award VA benefits on a presumptive basis for the Veteran's documented knee arthritis, which is recognized as a chronic disease under 38 C.F.R. § 3.309(a).

To establish direct service connection, there must be probative (generally medical) evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the claimed in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this context, "in-service" includes diseases and injuries incurred or aggravated during active military service, as well as ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Similarly, the term encompasses injuries, though not diseases, which were incurred or aggravated during one or more periods of INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

As an alternative to direct service connection, VA benefits may be granted, on a presumptive basis, for certain chronic diseases, which are listed under 38 C.F.R. 3.309(a).  Service connection for such diseases, including osteoarthritis, may be rebuttably presumed if they manifest to a compensable degree in service or within the initial post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  Service connection for those diseases may also be established through a showing of continuity of symptomatology, which may be demonstrated, in certain cases, through lay evidence.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Significantly, however, claims predicated on periods of ACDUTRA or INACDUTRA are not subject to the presumptions outlined in 38 C.F.R. § 3.307 and § 3.309.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010). 

While the theories of direct and presumptive entitlement have both been implicated in this case, neither may serve as a basis for granting the Veteran's left deviated nasal septum and bilateral knee claims.  The Board will summarize the facts surrounding those claims in turn and then explain why service connection is unwarranted in either instance.
i.) Relevant Facts: Deviated Left Nasal Septum

In his initial claim for service connection, the Veteran contended that his left deviated nasal septum had arisen following in-service exposure to "fallout from a volcano" while he was stationed in the Philippines.  See September 2008 Statement in Support of Claim.  

The Veteran's service treatment records confirm that he was treated in October 1989 for left-sided facial swelling and thereafter, in June 1990, was assessed with an "old nasal fracture."  However, those records are otherwise negative for any complaints or clinical findings of symptoms suggestive of a deviated left nasal septum.  

Subsequent Army National Guard records reflect that, in March 2002, the Veteran was treated for coughing, sinus drainage, and associated chest congestion.  He sought additional treatment in October 2003 from a civilian ENT clinician, who diagnosed him with a left deviated nasal septum with accompanying airway obstruction.  

The record thereafter shows that the Veteran presented for an initial VA nose and sinus examination in June 2010.  At that time, the examining VA clinician acknowledged the in-service notation of old nasal fracture, but opined that the overall evidence of record did not establish a history of nasal trauma.  In addition, the June 2010 VA examiner confirmed the Veteran's prior diagnosis of a left deviated nasal septum, but did not comment as to its etiology.

On September 2012 VA examination, the Veteran denied any history of nasal injury.  Based on his oral account, clinical testing, and a review of the claims file, the September 2012 VA examiner provided the following medical opinion:

It is not possible to determine the etiology of the marked narrowing of the left nasal passage, [deviated septum].  It is less than likely the nasal condition [left deviated nasal septum was] incurred during active duty service or as a result of an injury that occurred during a period of active duty service.  This inability to provide a definitive etiology is due to not knowing whether it is developmental or an injury occurring in early childhood when the nose structures are cartilaginous and relatively small and when a seemingly not severe injury/deformity results in more dysfunctional deformity with the growth that ensues.  The note of 05 June 1990 of old nasal fracture indicates an abnormality was seen, [however] there was no corresponding injury in the preceding two years of service nor in the teen years remembered by the Veteran.  Developmental abnormalities of the nasal passageway [are] often perceived by the individual as no problem with nasal breathing as it seems normal or has always been that way.

      ii.)  Relevant Facts: Bilateral Knee Disorders
      
Turning to the Veteran's claim for bilateral knee disorders, the Board observes that his active-duty treatment records are devoid of any complaints or clinical findings of such disorders.  Conversely, his Army National Guard records reflect that, in May 1993, he sought emergent treatment after his left knee gave way and caused him to fall during a period of ACDUTRA.  See May 12, 1993 emergency room report; May 12, 1993 "Mishap Investigation Worksheet"; a May 13, 1993 physical therapy consult report; and May 17, 1993 line of duty determination.  Notably, however, the treatment that the Veteran received at that time was for a residual low back injury, rather than for any trauma specific to his knees.  

Subsequent treatment records show that in April 1994 the Veteran complained of bilateral knee pain and stiffness, which had persisted for approximately one year.  Concurrent X-rays revealed a small bony fragment located in the superlateral aspect of the right patella, but were otherwise negative for any right or left knee abnormalities.  No such abnormalities were shown during a VA knee examination administered in May 1997.  At that time, the Veteran contended that he had first experienced bilateral knee pain in the early 1990s, when he injured those joints in tandem with his lumbar spine.  He indicated that his current knee symptoms included chronic aching, especially with squatting.  However, he acknowledged that he had not sought medical attention for those symptoms for approximately three years.

The record thereafter shows that, in March 1998, the Veteran underwent an additional X-ray examination, which revealed that he had a bipartite right patella, but no other apparent knee abnormalities.  In fact, no such abnormalities clinically manifested until more than a decade later when the Veteran sought treatment from a private clinician with the initials "K.S."  The private treatment included a magnetic resonance imaging (MRI), conducted in October 2008, which documented the presence of a left medial femoral condyle contusion and a medial meniscal tear, as well as medial meniscal mucoid degeneration in the right knee.  

A contemporaneous note, signed by Dr. K.S., indicates that the Veteran had chronic degenerative joint disease in each knee that was secondary to the fall he had incurred in 1993.  While supportive of the Veteran's claim, however, Dr. K.S.'s note is not accompanied by a rationale.  Nor is it supported by any other documentation evidencing an awareness of the Veteran's relevant medical history.  

An August 2012 VA examination yielded diagnoses of bilateral knee injury residuals, a left-sided medial meniscal tear and osteoarthritis, and right-sided osteoarthritis with meniscal damage.  The examining VA clinician concluded that none of those conditions were causally related to a period of qualifying active service, noting:

It is less than likely that [the] [V]eteran's military service injury to the knees is causative of present knee/cartilage/osteoarthritis problems.  Rationale is bulk and magnitude treatment for service injury does not match with current findings.  Claim file reviewed[.]

      Analysis

As described above, the evidence reflects that the Veteran has current disabilities of a deviated left nasal septum and bilateral knee disorders.  Additionally, the evidence also establishes the in-service occurrence of relevant events or injuries.  Therefore, the first two elements of service connection are met. 

What remains to be established is whether the claimed disabilities are related to the events or injuries during service.  

Each of the aforementioned VA medical opinions was conducted pursuant to the Board's April 2012 Remand and was predicated on both a clinical examination and a review of the Veteran's claims file.  Accordingly, the Board finds that each opinion comprehensively accounted for the pertinent evidence, both clinical and lay, and is therefore probative for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  

The Board recognizes that the September 2012 VA nose and sinus examiner declined to opine as to exact etiology of the Veteran's left deviated nasal septum.  However, the salient issue in this appeal is not the general etiology of that disorder but, rather, whether it is at least as likely as not related to the Veteran's qualifying active service.  With respect to that question, the September 2012 VA examiner was definitively negative.  Similarly, the VA examiner who addressed the claim for bilateral knee disorders clearly conclusively ruled out any nexus between those current disabilities and any aspect of the Veteran's service.  The clear and unequivocal nature of those opinions, in tandem with their underlying rationales, further bolsters their evidentiary weight.  See id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Moreover, the Board considers it significant that the VA opinion regarding the etiology of the Veteran's deviated left nasal septum is uncontroverted by the other evidence of record.  As such, the Board has no independent basis to question the medical findings contained therein.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

In contrast, the VA opinion rendered with respect to the bilateral knee disorder claim runs counter to the October 2008 findings of the private clinician (Dr. K.S.), indicating that the degenerative joint disease present in the Veteran's knees was secondary to the fall he incurred during a period of ACDUTRA.  As previously noted, however, that private clinician's October 2008 findings were neither based on a review of the pertinent evidence of record nor supported by any rationale.  Instead, those findings were tantamount to "a mere conclusion by a medical doctor," and, thus, were "insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl, 21 Vet. App. at 123; see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, this clinical note holds little probative value.  A fully informed opinion has been provided by the August 2012 VA examiner who, as indicated, predicated his findings on a comprehensive clinical evaluation and evidentiary review.  That VA examiner also provided a rationale for his opinion, thereby bolstering its overall probative value relative to that of the October 2008 private clinician.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that, when confronted with conflicting medical opinion evidence, the Board can favor one opinion over another as long as it adequately explains its reasoning).

Having thus established that the August and September 2012 VA medical opinions are probative in this instance, the Board finds that those opinions tip the balance of the evidence against the Veteran's service-connection claims.  Indeed, those opinions collectively indicate that the Veteran's current deviated left nasal septum and bilateral knee disorder are unrelated to any aspect of his qualifying active service.  Accordingly, the Board finds that those opinions collectively constitute a sufficient basis upon which to conclude that service connection is unwarranted under a direct theory of entitlement.

The Board also finds that the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.307, 3.309.  In so finding, the Board acknowledges that his currently diagnosed knee osteoarthritis is classified as a chronic disease for which service connection may be rebuttably presumed if it manifests to a compensable degree within the initial post-service year.  38 C.F.R. § 3.309(a).  Service connection for such a disease may likewise be established under a theory of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  In this case, however, neither theory is supported by the evidence of record.  

In this regard, the Board recognizes that the record contains complaints of bilateral knee pain, which, according to the Veteran, began within a year of his May 1993 line-of-duty fall.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Moreover, the Board has no basis to question the credibility of his account, which is consistent with the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  As previously noted, however, the presumptions of 38 C.F.R. § 3.307 and § 3.309 are inapplicable to periods of ACDUTRA and, thus, may not serve as a basis for granting the Veteran's knee disorders claim.  

The Veteran also has not demonstrated that the symptoms of his bilateral knee disorders have been continuously present since his active military service so as to otherwise trigger the presumption of service connection under 38 C.F.R. § 3.303(b).

In reaching these determinations, the Board remains sympathetic to the Veteran's claims and does not doubt the sincerity of his belief that his left deviated nasal septum and bilateral knee disorders had their onset in, or are otherwise related to, his qualifying active service.  While a layperson, the Veteran is competent to opine on matters that lie within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Such matters, however, do not include the nature and etiology of the above disabilities, none of which is capable of diagnosis or attribution to service by an untrained layperson.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, note 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the Veteran's own arguments, standing alone, are insufficient to refute the negative nexus opinions on which the Board has relied in deciding his left deviated nasal septum and bilateral knee claims. 

In summary, the Board finds that the August 2012 and September 2012 VA examination opinions, in tandem with the other pertinent evidence of record, show that service connection for the Veteran's left deviated nasal septum and bilateral knee disorders is unwarranted under any theory of entitlement.  Thus, while mindful of the benefit-of-the-doubt doctrine, the Board finds that rule is not for application with respect to either of those issues and the benefits sought on appeal must therefore be denied.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.3 (2013).


ORDER

A disability rating in excess of 40 percent for the orthopedic manifestations of a lumbar spine disorder (residuals of lumbar spine injury with spinal canal stenosis and an annular tear at the L4-L5) is denied.  

Service connection for a left deviated nasal septum is denied.

Service connection for bilateral knee disorders is denied.






REMAND

The Veteran also seeks service connection for hypertension and a right hand disorder (characterized as a residual of right hand trauma).  Unfortunately, however, both of those claims require additional evidentiary development.  38 C.F.R. § 19.9. 

With respect to the claim for hypertension, this condition was clinically diagnosed in October 2008 after the Veteran sought treatment for lightheadedness and shortness of breath.  He subsequently underwent a December 2008 VA examination, which confirmed the diagnosis of hypertension, but did not address its etiology.  Consequently, the Board remanded the issue for a VA etiological opinion.  

Specifically, the Board requested that an appropriate specialist review the claims file and address whether it was at least as likely as not that the Veteran's hypertension had been incurred in, or was otherwise related to, any of his periods of active military service or ACDUTRA.  In addition, the Board requested that the reviewing clinician address whether it was at least as likely as not that the Veteran's hypertension had been caused or aggravated by one or more of his service-connected disabilities.  

The record thereafter shows that, in August 2012, a VA clinician reviewed the Veteran's claims file and opined that his hypertension had developed after his active military service and had not been caused by an in-service injury, event, or illness.  See August 31, 2012, VA Hypertension Report at 2.  Incongruously, however, the August 2012 examiner also checked a box on the medical opinion report indicating that the hypertension had clearly and unmistakably existed prior to the Veteran's service.  Id.  The examiner then opined that this preexisting condition clearly and unmistakably had not been aggravated by an in-service injury, event or illness, noting in this regard:

There is no discrete mechanism that I know of for these conditions or their therapy to aggravate hypertension in the medical literature as they have periods of activity and inactivity themselves and do not secrete or cause secretion of hormones, salt, water retention, etc., that would lead to an aggravation.  

Notwithstanding the above narrative, the August 2012 examiner declined to specifically comment on whether any of the Veteran's service-connected disabilities had caused or aggravated his hypertension.  Instead, the examiner left blank the sections of the medical opinion report that pertained to secondary causation and aggravation.  Accordingly, the Board finds that its Remand request for a medical opinion addressing these theories of secondary service connection has not yet met with substantial compliance and that an addendum opinion is therefore needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Remand orders); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy).  Such an opinion is also needed to reconcile the inconsistencies in the August 2012 examiner's report, which, as previously noted, indicated that the Veteran's hypertension clearly and unmistakably preexisted service and was not aggravated therein, but also had its onset after he left the military.

An additional medical opinion is likewise warranted with respect to the Veteran's right hand disorder claim.  As discussed in the April 2012 Remand, he sustained a right hand injury in June 1995, during a conceded period of qualifying active service (ACDUTRA).  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  As such, his claim for direct service connection turns on whether he has a current right hand disorder that is related to that documented in-service trauma.

In an attempt to answer this question, the Board previously remanded the Veteran's right hand claim for a VA examination, which was performed in August 2012 and yielded an unfavorable medical opinion.  Significantly, however, the requested opinion indicated that the Veteran did not have any current right hand disorders, notwithstanding the evidence to the contrary.  Such evidence, as noted in the prior Remand, includes a diagnosis of right wrist carpal tunnel syndrome, rendered in October 2008 by a private clinician.  Also of record is a diagnosis of blunt trauma to the right hand with residuals of a crack in one bone, rendered during a December 2008 VA examination that did not address etiology.  

The above diagnoses were made during the course of this appeal and, thus, constitute sufficient evidence of a current disability for VA rating purposes.  Indeed, that would remain the case if the disability in question resolved prior to VA adjudication, or even prior to the filing of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim). 

Tellingly, the August 2012 VA examiner made no mention of the Veteran's prior diagnoses but, rather, tacitly concluded that, because a current right hand disorder did not exist, a detailed opinion as to etiology was unnecessary.  

The Board finds that the above VA examiner's opinion is not yet adequate for rating purposes in light of McClain and Romanowsky.  Accordingly, to ensure substantial compliance with its prior Remand instructions, an adequate opinion must be obtained.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following actions:

1.  Request a records review and medical opinion from the examiner who completed the August 2012 VA Hypertension Report (or another examiner if the August 2012 examiner is unavailable).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a)  Did the Veteran's hypertension clearly and unmistakably (obviously or manifestly) exist prior to his acceptance and enrollment into active military service?

(b)  If the answer to question (a) is "Yes," was the hypertension clearly and unmistakably (obviously or manifestly) not aggravated beyond its natural progression by such service?

(c)  If the answer to question (a) is "No," is it at least as likely as not (a 50 percent or greater probability) that the hypertension was incurred in or is otherwise related to his active service, to include periods of ACDUTRA in May 1993, June 1995, and April to November 2001?

(d)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was either (i) caused or (ii) aggravated by any of his service-connected disabilities (lumbar spine, PTSD, peptic ulcer disease (PUD), hemorrhoids, bilateral lower extremity neuropathy, right eye corneal abrasion, and erectile dysfunction), to include medication taken for these disabilities?  

In answering these questions, the reviewing clinician should specifically address and reconcile the inconsistencies in the August 2012 VA examiner's report, which noted that the Veteran's hypertension had its onset after his active service but also indicated that this condition clearly and unmistakably preexisted such service and clearly and unmistakably was not aggravated therein.  
 
The reviewing clinician should also note that the term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Request a records review and medical opinion from the examiner who completed the August 2012 VA Hand and Finger Examination (or another examiner if the August 2012 examiner is unavailable).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that any current right hand disorder had its onset in, or is otherwise related to, the Veteran's active military service from November 1988 to October 1991?  

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any current right hand disorder had its onset in, or is otherwise related to, any period of ACDUTRA or INACDUTRA, including in May 1993, June 1995, and April to November 2001, to specifically include the Veteran's documented right hand trauma in June 1995?

In rendering these opinions, the reviewing clinician should specifically address the diagnoses of right wrist carpal tunnel syndrome and blunt trauma to the right hand with residuals of a crack in one bone, rendered during the course of this appeal.

Additionally, for purposes of this remand, the reviewing clinician should accept as true the Veteran's statements that he has continued to experience symptoms of pain in his right hand since his documented June 1995 injury.

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any requested benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled expeditiously.  38 U.S.C.A. § 5109B (West Supp. 2013).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


